Metcalf, J.
The facts in this case, as is to be inferred from the evidence at the trial, and the verdict which was returned under the instructions given to the jury, were these: The defendants owed the plaintiff eleven dollars, and they paid him three dollars, and, by his order, paid the remaining eight to Sidney Nason for the purpose of compounding a felony with which the plaintiff was charged, and for which he had been arrested, the defendants having requested Nason to compound the alleged felony, and having knowledge that their payment to him, on the plaintiff’s order, was made for that purpose.
On these facts, there is no ground, legal or moral, on which the plaintiff has any claim upon the defendants. The parties are in pari delicto, and, the illegal contract being executed, each must remain in his present condition. The defendants are no longer the plaintiff’s debtors for the eight dollars which they have applied as he wished and directed. If he had paid that amount to Nason with money in his own hands, he could not have recovered it back. Worcester v. Eaton, 11 Mass. 368. 2 Comyn on Contracts, (1st ed.) 109 & seq. If they had refused to pay to Nason, on the plaintiff’s order, the plaintiff might forthwith have sued them for what they owed him, and they could not have defended by showing that he would apply the money, if recovered, to an unlawful and criminal purpose. Such a defence, if ever attempted, never prevailed. Nor can the defendants recover back from Nason the money which they paid to him for the plaintiff.
A debtor violates the law by paying the debt on Sunday. So does the creditor, by receiving it on that day; but he cannot enforce a second payment. Johnson v. Willis, 7 Gray, 164. Noi can the debtor recover back what he has thus paid.

Exceptions sustained.